Me. Justice Wolf
delivered the opinion of the court.
In the District Court of Aguadilla, José León Ríos filed a suit against Fernando Vazquez to compel the latter to perform a contract executed between said León Ríos and said Vazquez. The complainant also prayed for and obtained in the same suit a preliminary injunction to prevent the marshal of the municipal court of San Sebastian from selling certain lands located in San Sebastián, which property was involved in the contract between the parties. After the order for injunction was issued the defendant appeared and filed a motion asking that the case be transferred to the District Court of Mayagiiez. The motion was accompanied by an affidavit in which the defendant said he had a good defense. This appeal is taken from the order denying the transfer. The ground of the motion was that the defendant resided in Mayagiiez. We agree with the court that as the lands in question were within the judicial district of Aguadilla the action, and consequently the injunction, were properly begun in that district. (Section 75 of the Code of Civil Procedure.) Furthermore, as the defendant appeared and neither answered nor demurred, and as he filed no affidavit of merits, but merely a statement that he had a good'defense, the case falls within the puryiew of section 82 of the Code of Civil Procedure which provides for the continuance of an action in a court where it is commenced, if the defendant does not take the essential steps to have it transferred.
The order appealed from must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del Toro concurred.
Mr. Justice Figueras did not take part in the decision of this case.